In the
United States Court of Appeals
For the Seventh Circuit

No. 00-1829

Amin Meghani,

Petitioner,

v.

Immigration and Naturalization Service
and Janet Reno,

Respondents.



Petition for Review of an Order
of the Board of Immigration Appeals.
No. A72-482-978


Argued November 27, 2000--Decided January 3, 2001



      Before Bauer, Posner, and Easterbrook, Circuit Judges.

      Bauer, Circuit Judge. Amin Sabzaali Meghani
("Meghani"), a Pakistani native and citizen,
seeks review of the Board of Immigration Appeals’
("BIA") affirmance of the Immigration Judge’s
("IJ") decision to deny his application for
asylum and withholding of deportation. We affirm.

BACKGROUND

      I.   Facts

      Meghani became involved in the Pakistan People’s
Party ("PPP") in 1983, and officially enrolled in
1987. In 1988, he assumed a paid position as
Assistant to the Director of Ward 67 in Karachi,
Pakistan. As such he opened the office every
morning, provided social services to the
community, made speeches, and recruited new
members. Ward 67, which encompassed an area of
3x3 kilometers, was one of eighteen wards in
Karachi. At the time the other predominant party
in Karachi was the Mahegir Quami Movement
("MQM").
      In June 1988, two PPP members were shot and
killed by MQM members at a PPP booth during a
religious festival. Luckily for Meghani, he was
at lunch when the shooting occurred. That night,
MQM members went to the Ward 67 office and beat
up PPP members. Meghani’s wrist and shoulder were
broken. Meghani did not report the incident to
the police because he believed they were
ineffective in handling these types of
situations, sometimes not investigating reports
until days later. Despite this incident, the PPP
won a plurality of parliamentary seats in the
November 1988 elections, forming a coalition
government with the other parties. PPP leader
Benazir Bhutto was elected Prime Minister and
remained such until August 1990, when her
government was constitutionally dissolved by the
President. In the October 1990 elections, the
Islamic Jamiti Itahid ("IJI") coalition
government received the majority in parliament
and the PPP became the opposition party.

      However, directly after the incident, Meghani
fled to Hyderabad, Pakistan, approximately 165
kilometers from Karachi, and sought medical
treatment. He stayed in Hyderabad with a friend
for one year. On June 29, 1990, Meghani obtained
a valid passport and traveled to Bombay, India to
stay with an uncle. Despite only having a three-
month visa, he remained for one year. In August
1991, he returned to Karachi to live with another
uncle, about 14 kilometers from his parent’s
home. He remained there for eight months before
returning to India for six weeks (in May 1992)
and re-emigrating to Karachi for another eight
months. From there, on February 13, 1993, Meghani
left for the United States with a fraudulent
passport. Upon entering the United States
illegally, Meghani was apprehended by INS and
charged with deportability. Meghani admitted
deportability, but applied for asylum and
withholding of deportation based on his PPP
membership. Meghani claimed that he had been
persecuted, and that if he returned to Pakistan,
he would be persecuted for his prior political
involvement and the police would not protect him.
Meghani also testified that while he was gone,
MQM members often asked his mother when he would
return. Believing his life was at risk, Meghani
kept himself homebound during the years before
heading to the United States.


      II. IJ’s Decision
      At his hearing, Meghani presented the following
evidence: (1) his testimony; (2) his valid
passport he had used to travel to India twice;
(3) two newspaper articles dated February 7,
1990, neither of which mentioned Meghani by name
or referred to the beating incident; and (4) a
PPP photograph identity card, which was undated
and labeled him a "worker." The Department of
State, Bureau of Human Rights and Humanitarian
Affairs also submitted an advisory opinion, dated
July 14, 1993, which concluded that while there
were human rights violations in Pakistan against
PPP activists since August 1990, rank and file
PPP members were not being systematically
mistreated.

      On August 24, 1993, the IJ issued its oral
opinion. The IJ reasoned that although Meghani
introduced a PPP identity card as proof of
membership, he did not adduce proof that he was
Assistant to the Director of Ward 67. The IJ also
found that the fact that Meghani twice returned
to Karachi from India without incident undermined
his claims. The IJ further noted that the two
1990 articles Meghani submitted were insufficient
to support his claims, and that additional
corroboration that PPP members were persecuted by
the government or by those the government could
not control was needed. The IJ interpreted the
beating incident as civil unrest between
competing political factions, not persecution.
The IJ additionally determined that the beating
incident was localized to Karachi, and was not an
indicator of what would happen to Meghani
nationwide. While the IJ noted a discrepancy
between Meghani’s affidavit (asserting that the
beating happened in June 1989) and his testimony
(that it occurred in June 1988), the IJ did not
find "his account incredible." The IJ, however,
denied Meghani’s application because Meghani
failed to establish either past persecution or a
well-founded fear of future persecution.


      III.   BIA’s Decision

      Meghani appealed the IJ’s decision in September
1993. On March 7, 2000, some seven years later,
the BIA rendered its decision to dismiss
Meghani’s appeal, affirming the IJ’s denial of
Meghani’s application. The BIA agreed that
Meghani failed to satisfy his burden as to past
and future persecution. Regarding past
persecution, the BIA noted that although Meghani
"suffered a traumatic experience," Meghani failed
to show he had been persecuted. In so holding,
the BIA stated:

We have held that where it is reasonable to
expect corroborating evidence for certain alleged
facts pertaining to the specifics of an
applicant’s claim, such evidence should be
provided or an explanation should be given as to
why such information was not provided. See Matter
of S-M-J-, 21 I&N Dec. 722 (BIA 1997); Matter of
M-D-, 21 I&N Dec. 1180 (BIA 1998). In the instant
case, presumably medical records would exist
confirming his injuries. The applicant has not,
however, provided any of these documents or
explained why the information was not presented.

As to future persecution, Meghani did not
convince the BIA that PPP members were currently
targeted for persecution and that the government
was unwilling to prevent it. The BIA cited the
State Department’s advisory opinion, stating that
it failed to show that "PPP members are
persecuted with impunity in Pakistan." The BIA
also agreed that there was no evidence of
nationwide persecution. Lastly, the BIA remarked
that Meghani never requested protection from
Pakistani authorities and there was no proof that
the police would not protect him if he returned.
Meghani timely filed this appeal.

DISCUSSION

      While we review factual determinations under the
substantial evidence test, we review de novo
interpretations of law. Under the substantial
evidence test, we uphold the BIA’s decision if it
is supported by reasonable, substantial, and
probative evidence when looking at the
administrative record as a whole. See Ahmad v.
INS, 163 F.3d 457, 461 (7th Cir. 1999). We
reverse only if the evidence is "’so compelling
that no reasonable factfinder could fail to find
the requisite fear of persecution.’" Id.
(citations omitted).

      Meghani styles his first issue as one of law,
arguing that the BIA erred in holding that he was
required to corroborate his testimony or explain
why such corroboration was not forthcoming. He
contends that the IJ heard this case before the
enunciation of this corroboration rule. Meghani
punctuates that the cases cited by the BIA for
the corroboration rule, Matter of S-M-J- and
Matter of M-D-, were rendered well after his
hearing. Therefore, he asks us to reverse and
remand so that he can bring forth proof to meet
this new evidentiary standard.

      We need not address the question of when the
corroboration rule emerged because generally a
court or agency should apply the law in effect at
the time it renders its decision. See Angel-Ramos
v. Reno, 227 F.3d 942, 948 (7th Cir. 2000). Thus,
even if the corroboration rule was not enunciated
until 1997 or 1998 as Meghani contends, it was
appropriate for the BIA to apply it to this case.
Moreover, Meghani does not contend that he was
prejudiced. For instance, he does not suggest
that he had corroborating evidence in hand and
chose not to present it since he was not required
to. It appears that Meghani was neither precluded
from putting his best evidence forward at the
1993 hearing, nor from submitting a motion to
reopen the case to supplement the record during
the some seven-year interim. Indeed, it has
always been the asylum seeker’s burden to put
forth sufficient evidence. See Vujisic v. INS,
224 F.3d 578, 580 (7th Cir. 2000) ("The applicant
carries the burden of establishing by presenting
specific facts that he has been the victim of
persecution or has good reason to believe that he
will be singled out for persecution."). We do not
tread further because Meghani does not challenge
the soundness of the rule in general, see Ladha
v. INS, 215 F.3d 889, 899 (9th Cir. 2000) (citing
Cordon-Garcia v. INS, 204 F.3d 985, 992 (9th Cir.
2000)) (stating that the Ninth Circuit
disapproves of the corroboration rule and holding
that corroboration of credible testimony is
unnecessary); rather Meghani merely argues that
given the time gap between his hearing and the
BIA’s decision, he ought to be given another
opportunity to present evidence. We decline
Meghani’s request.

      The real hurdle for Meghani is the high burden
asylum applicants must clear to establish that
they suffered persecution. Even with the
corroboration of medical records confirming his
wrist and shoulder were broken, Meghani would not
have satisfied his burden of proving past
persecution. The IJ so held and we agree. We have
described persecution as "’punishment or the
infliction of harm for political, religious, or
other reasons that this country does not
recognize as legitimate.’" Roman v. INS, 2000 WL
1779185, *5 (7th Cir. 2000) (citations omitted).
The harm must constitute more than mere
harassment. See id. at *6. Finding persecution
ordinarily requires a determination that
government authorities, if they did not actually
perpetrate or incite the persecution, condoned it
or at least demonstrated a complete helplessness
to protect the victim. See id. "[C]onditions of
political upheaval which affect the populace as
a whole or in large part are generally
insufficient to establish eligibility for
asylum." Mitev v. INS, 67 F.3d 1325, 1330 (7th
Cir. 1995). Indeed, we have "recognized the hard
truth that unpleasant and even dangerous
conditions do not necessarily rise to the level
of persecution." Id. at 1331.

      Meghani testified as to one incident in which
he believed he was persecuted. This incident
occurred at the PPP office, where he was beaten
by MQM members. Meghani’s complaint about the
police seems to be that they were ineffective,
not that they were in cahoots with MQM. And,
while the IJ found his account credible, it also
found that it did not rise to the level of
persecution. We agree that this incident was
civil unrest between competing political factions
not amounting to persecution. Further support
that Meghani was not persecuted is that he
resided in Pakistan, even in Karachi, for a good
while after the beating (two years in the
aggregate) without incident. In sum, we cannot
fault the BIA’s finding that Meghani’s experience
did not amount to past persecution.

      The second issue Meghani raises concerns his
claim that he has a well-founded fear of future
persecution. To establish a well-founded fear,
Meghani must have shown that his fear of being
singled out for persecution was subjectively
genuine, and have garnered objective evidence
justifying his fear. See Bhatt v. Reno, 172 F.3d
978, 981 (7th Cir. 1999). To satisfy the
objective prong, Meghani must have brought forth
"specific, detailed facts" supporting the
reasonableness of his fear of being singled out
for persecution. See id. at 982.

      Meghani directs us to the BIA’s opinion, which
states:

In addition, [Meghani] has not provided
background information that convinces the Board
that PPP members are currently targeted for
persecution in Pakistan and the government is
unable or unwilling to prevent it. The Country
Profile does not suggest that the PPP members are
persecuted with impunity in Pakistan (see Exh.
3). We therefore agree with the Immigration Judge
that the applicant has failed to satisfy his
burden of proof . . . .

In his brief, Meghani argues: "The Board’s
decision contains no evidence about which country
conditions, whether the ones in 1993 under which
the IJ reviewed the case, or the ones in 2000,
when the Board decided this case, were the basis
of the instant Board decision." By citing Exhibit
3, we believe the BIA relied on the 1993 State
Department advisory opinion submitted to the IJ
to conclude that "PPP members are not persecuted
with impunity." Meghani submits that the 1993
information is stale and ought not be used to
assess current country conditions in deciding
whether he has a well-founded fear of future
persecution. Without citation, Meghani asserts
that the BIA erred in not considering the 2000
report because it is "required to apprize itself
of prevailing conditions in the country"
(emphasis added). Meghani again asks us to remand
so that the BIA can consider the U.S. Department of
State, Country Reports on Human Rights Practices for 2000--
Volume II, at 2389-2434 (April 2000).

      This issue undoubtedly arises due to the seven-
year delay in ruling. We re-express our disesteem
for the delays that plague INS proceedings. See,
e.g., Dobrota v. INS, 195 F.3d 970, 973 (7th Cir.
1999); Asani v. INS, 154 F.3d 719, 726 (7th Cir.
1998); Salameda v. INS, 70 F.3d 447, 449 (7th
Cir. 1995); Sivaainkaran v. INS, 972 F.2d 161,
166 (7th Cir. 1992). Dispositive of Meghani’s
argument that the BIA erred in not considering
the 2000 report is that it would have been
impossible for the BIA to have considered it. The
2000 report was issued in April, while the BIA’s
opinion was issued in March, a month prior. In
addition, we have recognized that in rendering
its decision, the BIA may take administrative
notice of changed country circumstances as long
as it engages in individualized review of the
applicant’s case. See Vujisic, 224 F.3d at 582.
However, we find no cases in which we held that
the BIA is required to sua sponte take
administrative notice of the most recent country
report, and Meghani cites no cases holding such.

      Therefore, we again decline Meghani’s request to
remand the case. Since the 2000 report was issued
a month after the BIA rendered its decision, and
we view our review as generally limited to the
administrative record, we find the appropriate
recourse for Meghani is to file a motion to
reopen under 8 C.F.R. sec. 3.2, which would allow
him to present any new evidence the 2000 report
offers./1 See Sivaainkaran, 972 F.2d at 166. To
our knowledge, Meghani has not motioned to reopen
the case since the BIA issued its opinion and the
2000 report was published.

      Meghani does not take issue with the remainder
of the BIA’s decision, so we need not address it.
In his quest for asylum, Meghani is free to
submit a motion to reopen the case to the BIA,
presenting any evidence in the 2000 report that
would support his claim that he will be singled
out for future persecution. Finally, because we
find that Meghani did not satisfy his burden for
his asylum application, his withholding of
deportation application is likewise denied
because the burden of proof is even higher. See
Ahmad, 163 F.3d at 460-61.

CONCLUSION

      Therefore, the BIA’s decision to deny review is

AFFIRMED.


/1 Given the frequent delays in INS proceedings, we
have had to address the desire of applicants who
want to present new evidence. We have handled
this request in varying ways. We have declined to
determine whether country conditions had changed
and signaled the applicant to file a motion to
reopen before the BIA. See Sivaainkaran, 972 F.2d
at 166. We have issued a limited remand to permit
the applicant to file a motion to reopen. See
Asani, 154 F.3d at 726. Most recently, we have
taken judicial notice of current country
conditions not presented to and considered by the
BIA. See Dobrota, 195 F.3d at 973; but see Fisher
v. INS, 79 F.3d 955, 963 (9th Cir. 1996) ("To the
extent our prior decisions may be interpreted as
authorizing us to take judicial notice of
information not part of the administrative record
or not previously submitted to the Board, they
are overruled as inconsistent with the Act and
prior precedent."). The parties have not argued
the propriety of each procedure, and thus, we
decline to address that question today.